[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-17558
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:15-mc-00002-SDM-MAP

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JOSEPH BELCIK,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (October 16, 2017)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Joseph Belcik, proceeding pro se, appeals from the district court’s

November 18, 2016, order revoking his bail and issuing a warrant for his arrest for
violating court orders, failing to appear for a show cause hearing, and violating the

conditions of his release. Belcik is currently a fugitive from that order.

      “The United States Supreme Court has long recognized an appellate court’s

ability to exercise its discretion by refusing to hear or to decide the appeal of a

fugitive from justice.” United States v. Barnette, 129 F.3d 1179, 1183 (11th Cir.

1997) (citing Ortega–Rodriguez v. United States, 507 U.S. 234 (1993); Molinaro v.

New Jersey, 396 U.S. 365 (1970)). The fugitive disentitlement doctrine applies

where an appellant is a fugitive and his status as such has a connection, or nexus,

to his appeal. Id. In Barnette, we dismissed an appeal under the doctrine where

the appellants from a civil contempt order had repeatedly defied court orders and

evaded arrest. Id. at 1182–83. We held that the appellants’ avoidance of court

orders and contempt sanctions rendered them fugitives. Id. at 1183. We

determined that their appeal had the requisite nexus to their fugitive status because

they had effectively stayed contempt judgments against them by violating district

court orders. Id. We reasoned that the appellants were unlikely to abide by any

judgment other than one favorable to them and declined to hear their appeal, as

“[h]e who offends against the law seeks in vain the help of the law.” Id. at 1184

(quotation omitted).

      Here, dismissal of Belcik’s appeal under the fugitive disentitlement doctrine

is appropriate. It is undisputed that Belcik violated at least three district court


                                            2
orders. The government argues that Belcik is a fugitive and that the district court’s

bench warrant for his arrest remains outstanding, and there is currently no

information to the contrary. Furthermore, his appeal has the requisite nexus to his

fugitive status because, like the appellants in Barnette, he has effectively stayed the

district court’s sanctions against him by evading court orders and would

presumably submit only to an appellate ruling in his favor. 129 F.3d at 1183–84.

Thus, we decline to participate in Belcik’s flouting of district court orders, and we

dismiss his appeal.

      DISMISSED.




                                          3